Dear Mr. Hudson:
Your inquiry of recent date has been given to me for research and response. Your question is:
      May an individual who is employed by the Louisiana Department of Social Services (DSS) and who is acting in the capacity of an Administrative Judge for that agency be actively involved with a law firm that has a contract with the district attorney's office to prosecute child support cases for DSS?
The facts as indicated by you reflect that the law firm would enter into a professional service contract with the district attorney's office to provide prosecutorial services to DSS for a fee. Where an individual enters into a professional services contract, such arrangement is not considered a ". . .job compensated on a salary or per diem basis." Thus, it does not constitute an "employment" within the ambit of dual officeholding prohibitions. Nor would such constitute an elective or appointive office. See R.S. 42:62 (1), (2), and (3).
It is the opinion of this office that the individual in question may continue to hold employment with the DSS notwithstanding the fact that his law firm has entered into a contract with the district attorney's office to provide prosecutorial services for DSS. Our conclusion is predicated upon the circumstance that the contractual relationship mentioned does not result in "employment" as defined by LSA-R.S. 42:62 (3) and thus the Louisiana Dual Officeholding law is not implicated.
To reiterate, our opinion is limited to the legality of the arrangement solely with reference to our state Dual Officeholding and Dual Employment laws, LSA-R.S. 42:61, et seq. Ethical concerns may be raised by this individual's simultaneous employment with a state agency and his employment with a law firm which is under contract with the same state agency, but this is a question best left for review by the State Board of Ethics as falling within the jurisdiction of that board and not this office. We suggest you contact the State Board of Ethics at 8401 United Plaza Blvd., Suite 200, Baton Rouge, LA, 70809 (504) 922-1400 to obtain an opinion resolving the matter.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
cc: Gray Sexton Louisiana State Board of Ethics
KLK:ams